— Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed March 8, 1979, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, the sentence being a prison term of from four years *842to life. Sentence affirmed. The plea and sentence imposed were the product of negotiations understood and assented to by the defendant, represented by counsel and for which he bargained after terminating his trial upon an indictment charging a more serious offense. There is no showing in this record that the court abused its discretion in imposing the sentence (see People v Ackerman, 61 AD2d 878). Damiani, J. P., Gibbons, Gulotta and Thompson, JJ., concur.